Exhibit 99.2 Hydrogenics Corporation 2011 Management’s Discussion and Analysis of Financial Condition and Results of Operations Hydrogenics Corporation This Management’s Discussion and Analysis (“MD&A”) comments on the financial condition and operations of Hydrogenics Corporation (“Hydrogenics” or the “Corporation”), as at and for the years ended December 31, 2011 and December 31, 2010. For a complete understanding of our business environment, risks, trends and uncertainties and the effect of critical accounting policies and estimates on our results of operations and financial condition, this MD&A should be read together with the audited consolidated financial statements and the related notes. This MD&A is dated March 27, 2012. All amounts in this MD&A are in US dollars, unless otherwise noted. All financial information contained in this MD&A and in the audited consolidated financial statements has been prepared in accordance with International Financial Reporting Standards (“IFRS”), except for certain “Non-IFRS Measures” in Section 15 of this MD&A. The Corporation prepares its consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) as set out in the Handbook of The Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate IFRS, and requires publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Corporation has commenced reporting on this basis in these consolidated financial statements. While the adoption of IFRS has not had an impact on the Corporation’s reported net cash flows, there have been material impacts on its consolidated balance sheets and consolidated statements of operations and comprehensive loss, which are discussed further in Section 8 of this MD&A. The audited consolidated financial statements and this MD&A were reviewed by Hydrogenics’ Audit Committee and approved by the Corporation’s Board of Directors. Additional information about Hydrogenics, including our Form 20-F, which is filed in Canada as our annual information form, is available on our website at www.hydrogenics.com, on the SEDAR website at www.sedar.com, and on the EDGAR filers section of the U.S. Securities and Exchange Commission website at www.sec.gov. This document contains forward-looking statements, which are qualified by reference to, and should be read together with the “Forward-looking Statements” cautionary notice on page 46 of this MD&A. “Hydrogenics,” the “Corporation,” or the words “our,”“us” or “we” refer to Hydrogenics Corporation and its subsidiaries and Old Hydrogenics and its subsidiaries. For additional information, please visit www.hydrogenics.com/investor. Page 2 Hydrogenics Corporation Management’s Discussion and Analysis – Contents Section Page 1 Our Business A summary of our business and how we address our markets 4 2 Growth Strategy A summary of our product development, market engagement and financial strategies 6 3 Operating Results A discussion of our operating results for 2011 and 2010 8 4 Financial Condition A discussion of the significant changes in our consolidated balance sheets 13 5 Summary of Quarterly Results A summary view of our quarterly financial performance 14 6 Liquidity and Capital Resources A discussion of our cash flow, liquidity, credit facilities and other disclosures 15 7 Outstanding Share Data A description of our outstanding common shares and stock options 20 8 Critical Accounting Policies and Estimates A description of our accounting estimates that are critical to determining our financial results, and changes to accounting policies 21 9 Recent Accounting Pronouncements A discussion of International Financial Reporting Standards developments that have, will or might affect the Corporation 26 10 Outlook The outlook for our business in 2012 27 11 Related Party Transactions A discussion of related party transactions and their relationship to our business 29 12 Disclosure Controls A discussion of our disclosure controls and procedures 29 13 Internal Control Over Financial Reporting A statement of responsibilities regarding internal controls over financial reporting 29 14 Enterprise Risk Management Enterprise risks and uncertainties facing Hydrogenics and how the Corporation manages these risks 30 15 Reconciliation and Definition of Non-IFRS Measures A description, calculation and reconciliation of certain measures used by management 31 16 Risks and Uncertainties Risks and uncertainties facing Hydrogenics 33 17 Forward-looking Statements Caution regarding forward-looking statements 46 Page 3 Hydrogenics Corporation 1.Our Business A summary of our business and how we address our markets Who We Are Hydrogenics, together with its subsidiaries, designs, develops and manufactures hydrogen generation and fuel cell products based on water electrolysis technology and proton exchange membrane (“PEM”), technology. Hydrogenics’ mission is to provide safe, secure, sustainable and emission free energy as a leading global provider of clean energy solutions based on hydrogen. We maintain operations in Belgium, Canada and Germany with satellite offices in the United States and Russia, as well as a sales office in China. How We Are Organized We operate in various geographic markets and organize ourselves in two reportable segments. Our OnSite Generation business segment is based in Oevel, Belgium and develops products for industrial gas, hydrogen fueling and renewable energy storage markets. For the year ended December 31, 2011, our OnSite Generation business reported revenues of $19.7 million and, at December 31, 2011, had 60 full-time employees. Our Power Systems business segment is based in Mississauga, Canada, with a satellite facility in Gladbeck, Germany, and develops products for energy storage, stationary and motive power applications. For the year ended December 31, 2011 our Power Systems business reported revenues of $4.1 million and, at December 31, 2011 had 54 full-time employees. Where applicable, corporate and other activities are reported separately as Corporate and Other. This is the provision of corporate services and administrative support. At December 31, 2011, our Corporate and Other activities had four full-time employees. OnSite Generation Our OnSite Generation business segment, is based on water electrolysis technology which involves the decomposition of water into oxygen (O2) and hydrogen gas (H2) by passing an electric current through a liquid electrolyte. The resultant hydrogen gas is then captured and used for industrial gas applications, hydrogen fueling applications, and is used to store renewable and surplus energy in the form of hydrogen gas. Our HySTAT® branded electrolyzer products are based on 60 years of hydrogen experience, meet international standards, such as ASME, CE, Rostechnadzor and UL, and are certified ISO 9001 from design to delivery. We configure our HySTAT® products for both indoor and outdoor applications and tailor our products to accommodate various hydrogen gas requirements. The worldwide market for hydrogen, which includes the merchant gas market for hydrogen, is estimated at $5 billion annually, and is served by industrial gas companies as well as on-site hydrogen generated by products manufactured by companies such as ours. We believe the annual market for on-site hydrogen generation equipment is approximately $100 million to $200 million. We believe the size of the addressable market for on-site hydrogen generation equipment could more than double if energy storage and electrolysis based hydrogen fueling stations gain widespread acceptance. Our OnSite Generation products are sold to leading merchant gas companies, such as Air Liquide and Linde Gas and end-users requiring high purity hydrogen produced on-site for industrial applications. We also sell and service products for progressive oil and gas companies, such as Shell Hydrogen, requiring hydrogen fueling stations for transportation applications. Recently, an increase in orders and interest for fueling stations in Europe and elsewhere, has signaled what we believe could be a major increase in the size of this market. During the past year, we have also witnessed an increase in interest and orders for our small, medium and large scale energy storage products, which also service the need for ancillary electrical power services, such as grid balancing and load profiling. While this area is heavily dependent on public funding initiatives, particularly in Europe, it continues to present compelling growth opportunities. In 2009, webegan to sell our products to leading electric power utilities to satisfy the need for renewable energy storage. Page 4 Hydrogenics Corporation The business objectives for our OnSite Generation group are to: (i) continue to pursue opportunities for customers to convert otherwise wasted renewable and other excess energy, such as wind,solar or excess baseload energy, into hydrogen; (ii) further expand into traditional markets, such as Eastern Europe (including Russia), Asia and the Middle East; (iii) grow our fueling station business; (iv) further increase the gross margins of existing product lines by improving our procurement and manufacturing processes; (v) reduce the cost of ownership of our products through design and technology improvement; and (vi) further increase the reliability and durability of our products to exceed the expectations of our customers and improve the performance of our applications. Our OnSite Generation business competes with merchant gas companies, such as Air Liquide and Linde Gas which, in addition to being customers, operate large scale centralized hydrogen production plants and are providers of alternative on-site hydrogen generation products using steam methane reforming (“SMR”) technology or other electrolysis technology. We compete on performance, reliability and cost and believe we are well positioned in situations where there is a need for high purity hydrogen manufactured on-site. Power Systems Our Power Systems business segment is based on PEM fuel cell technology, which transforms chemical energy liberated during the electrochemical reaction of hydrogen and oxygen into electrical energy. Our HyPM® branded fuel cell products are based on our extensive track record of on-bench testing and real-time deployments across a wide range of stationary and motive power profiles. We configure our HyPM® products into multiple electrical power outputs ranging from 1 kilowatt to 1 megawatt with ease of integration, high reliability and operating efficiency, delivered in a highly compact area. We also develop and deliver hydrogen generation products based on PEM water electrolysis, which can also be used to serve the energy storage markets noted above. Our target markets include backup power for telecom and data centre installations and motive power applications, such as buses, trucks and utility vehicles. The military, historically an early technology adopter, is a specialized market for our innovative fuel cell based products. The worldwide market for data centre backup power is estimated to be in excess of $6 billion and the market for telecom backup power is estimated to be $2 to $3 billion in the United States alone, based on a complete displacement of existing products serving this market. Our Power Systems products are sold to leading Original Equipment Manufacturers (“OEMs”), such as CommScope, Inc. (“CommScope”) to provide backup power applications for telecom installations and vehicle and other integrators formotive power, direct current ("DC") and alternative current ("AC")backup. Additionally, our products are sold for prototype field tests intended to be direct replacements for traditional lead-acid battery packs for motive applications. We also sell our Power Systems products to the military and other early adopters of emerging technologies. The business objectives for our Power Systems group are to: (i)offer a standard fuel cell platform for many markets, thereby enabling ease of manufacturing and reduced development spending; (ii)achieve further market penetration in the backup power and motive power markets by tailoring our HyPM® fuel cell products to meet market specific requirements, including price, performance and features; (iii) reduce product cost; (iv)invest in sales and market development activities in the backup power and motive power markets; (v)continue to target the military and other early adopters of emerging technologies as a bridge to future commercial markets; and (vi)secure the requisite people and processes to align our anticipated growth plans with our resources and capabilities. Our Power Systems business competes with several well-established battery and internal combustion engine companies in addition to several other fuel cell companies. We compete on relative price/performance and design innovation. In the backup power market, we believe our HyPM® systems have an advantage over batteries and internal combustion engines for customers seeking extended run requirements, by offering more reliable and economic performance. In motive power markets, we believe our HyPM® products are well positioned against diesel generation and lead-acid batteries by offering increased productivity and lower operational costs. Page 5 Hydrogenics Corporation There are four types of fuel cells other than PEM fuel cells that are generally considered to have possible commercial applications, including phosphoric acid fuel cells, molten carbonate fuel cells, solid oxide fuel cells and alkaline fuel cells. Each of these fuel cell technologies differs in their component materials and operating characteristics. While all fuel cell types may have potential environmental and efficiency advantages over traditional power sources, we believe PEM fuel cells can be manufactured less expensively and are more efficient and more practical in small-scale stationary and motive power applications. Further, most automotive companies have selected PEM technology for fuel cell powered automobiles. We expect this will help establish a stronger industry around PEM technology and may result in a lower cost, as compared to the other fuel cell technologies. How We Sell Our Products Our products are sold worldwide to OEMs, systems integrators and end-users through a direct sales force and a network of distributors. Our sales method varies depending on the product offering, market and stage of technology adoption. Our Intellectual Property We believe our intellectual property provides us with a strong competitive advantage and represents a significant barrier to entry. As part of our patent portfolio, we maintain a collection of innovative energy storage patents with broad and exclusive rights concerning the use of excess electrical power to produce hydrogen from water while simultaneously providing electric grid stabilization services. We believe these patents place Hydrogenics in the strongest possible position to build our company over the long term and will continue to strengthen our efforts as electric grid operators look to hydrogen as an important strategy for utility-scale energy storage. At December 31, 2011 we held 106 patents and had 30 patents pending. Government Regulation We are not subject to regulatory commissions governing traditional electric utilities and other regulated entities in any of the jurisdictions in which we operate. Our products are, however, subject to oversight and regulation by governmental bodies regarding building codes, fire codes, public safety, electrical and gas pipeline connections and hydrogen siting, among others. 2Growth Strategy A summary of our product development, market engagement and financial strategies Our strategy is to develop electrolyzer and fuel cell products for sale to OEMs, electric utilities, gas utilities, merchant gas companies and end-users requiring highly reliable products offered at competitive prices. We believe our success will be substantially predicated on the following factors: Increasing Market Penetration At December 31, 2011, we had ten full-time staff employed in sales functions. Our senior management team is also actively involved in sales initiatives, including maintaining close contact with our more significant customers. In the year, significant efforts were made in the sales function; including repositioning of responsibilities to permit dedicated leadership for the sales function, obtaining detailed assessments of markets, and leveraging the Commscope strategic relationship. In 2011, we also invested in product development. In Power Systems, we introduced a new fuel cell system architecture in order to be better aligned with backup power market opportunities and we have also expanded our fuel cell system power level by introducing a new 30 kW fuel cell product.In On Site Generation, we introduced a new HySTAT® product that provides customers with double the hydrogen production capacity for the same physical footprint.With these new product introductions, Hydrogenics is now better positioned for increasing market penetration in its two business segments. Additionally, we have developed relationships with third parties we believe are well positioned in our relevant markets to identify new market opportunities for our products. In the industrial gas market, these third parties include leading merchant gas companies, such as Air Liquide and Linde Gas. In the backup power market, these third parties include leading OEMs, such as CommScope. Future Markets Recently we have begun to pioneer the “Power-to-Gas”application, an extremely innovative way to store and transport energy. Power-to-Gas is the process involving the use of excess electrical power to produce hydrogen by electrolyzing water. The hydrogen gas is then injected into the existing natural gas pipeline network, which can accept hydrogen in quantities up to 15% without requiring piping material and other modifications to the infrastructure. By feeding this excess electrical power as hydrogen gas into the natural gas grid, the stored energy is not restricted to the site of generation. The convergence of the electrical grid with the natural gas distribution network will allow power grid operators to manage energy flow from electricity to gas, and then from gas back to electricity, when and where these energy conversions are most beneficial to the power grids. Page 6 Hydrogenics Corporation The benefits of Power-to-Gas are numerous and include: · Transporting energy via a gas pipeline is considerably less expensive than transporting electricity · The ability to perform fast regulation services · Improved utilization of existing generating assets · Ability to perform energy time arbitrage · Ability to perform energy spatial arbitrage (separating generation and utilization) · Offset of new electrical transmission requirements · Increased grid flexibility · Infrastructure for energy transmission, storage and distribution immediately available We have begun to access this emerging energy storage market through trade events, meeting directly with gas and electric utilities, ISOs (Independent System Operators), industry associations and marketing to government energy agencies. Advancing Our Product Designs Recently, we have received several orders and have seen considerable interest in using hydrogen as a medium to store renewable and excess energy, due to the favourable characteristics of hydrogen as an energy carrier.In addition, our solution will also benefit ancillary electrical power services, such as grid balancing and load profiling. We are developing a renewable energy storage product incorporating an alkaline or PEM electrolyzer, a PEM fuel cell electrical generator or alternative electrical generator, and associated systems integration software. We anticipate adding other proprietary technologies to this product offering based on continued market development. Within our OnSite Generation business segment, we are focused on reducing the cost of our HySTAT® electrolyzer and improving its efficiency. Innovation in the design, elimination of non-value adding components, improved component sourcing and fundamental electrochemical improvements have all contributed to continuous cost reduction in 2011. We also recognize the opportunity for larger scale energy storage installations and are continuing to develop significant scale-up products to better meet this market opportunity. Within our Power Systems business segment, we are focused on further reducing the cost of an fully integrated fuel cell system inclusive of its components, notwithstanding achieving significant cost reduction and product development milestones in 2011. We are attempting to offset a portion of the associated development expenses by entering into cost-sharing agreements with OEMs and government agencies. Securing Additional Capital As at December 31, 2011, we had $10.0 million of cash, cash equivalents and restricted cash, had $10.8 million of shareholders’ equity and $31.1 million of assets. We require additional funding in the form of debt or equity in addition to the funding received during the year ended December 31, 2011, as described below. During 2011, we completed the final two tranches of a private placement offering of common shares with CommScope for gross cash proceeds of $4.5 million. In September 2011, the Corporation entered into an agreement with the Province of Ontario’s Ministry of Economic Development, Strategic Jobs and Investment Fund for a low-interest rate loan of up to CA$6.0 million of which CA$4.5 million had not yet been drawn on at December 31, 2011. The loan disbursements and interest terms are contingent on certain deliverables. Page 7 Hydrogenics Corporation We do not anticipate achieving a consistent level of profitability, and hence, generate consistent positive cash flow from operations for the next several quarters.The failure to raise sufficient funds necessary to finance future cash requirements could adversely affect our ability to pursue our strategy and negatively affect our operations in future periods. We are addressing this matter by maintaining contact with analysts and institutional investors to better articulate our investment merits and are advancing discussions with possible strategic investors. While we continue to pursue various additional sources of financing, there are no definitive plans at this stage and there is no assurance these initiatives will be successful or provide additional funds sufficient to continue operations. Retaining and Engaging Our Staff At December 31, 2011, we had 118 full-time staff, the majority of whom have been employed by the Corporation for several years and possess strong technical backgrounds with extensive industry experience. We strive to maintain a high level of employee engagement by compensating at market rates, providing interesting and challenging work, and, over time, the opportunity to create wealth by participating in our stock ownership program. 3Operating Results A detailed discussion of our operating results for 2011 and 2010 This section provides a detailed discussion of our financial performance based on our consolidated financial statements. All references to per share amounts pertain to net loss per share and are presented on a consolidated basis. Certain of the prior year’s figures have been reclassified to conform to the current year’s presentation. Page 8 Hydrogenics Corporation Hydrogenics Corporation Summary Financial Analysis (Thousands of USdollars, except per share amounts) Percentage Favourable (Un-favourable) Percentage Favourable (Un-favourable) IFRS IFRS CGAAP Consolidated Statements of Operations and Comprehensive Loss OnSite Generation $ $ $ 24
